UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6676


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONTE LAMONT BROWN,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cr-00053-WMN-1; 1:07-cv-02858-WMN)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Donte Lamont Brown, Appellant Pro Se.     Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donte     Lamont      Brown       seeks      to     appeal    the     district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).          A    prisoner        satisfies      this

standard   by    demonstrating         that      reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently          reviewed      the     record    and

conclude      that    Brown      has   not       made    the      requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and    argument        would    not    aid     the    decisional

process.

                                                                                 DISMISSED



                                             2